Citation Nr: 0208568	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to May 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the rating for service- 
connected asthma to 10 percent from April 17, 1998, and 
denied a compensable evaluation for hepatitis.  In March 
2000, the RO increased the rating for asthma to 30 percent, 
effective April 17, 1998.  

In March 2001, the Board remanded the case to obtain 
additional evidentiary development.  The issues on appeal 
remain denied and they have been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The veteran's asthma is productive of post-bronchodilator 
Forced Expiratory Volume in one second (FEV-1) readings 
during the rating period of 115 and 127 percent predicted, 
and post-bronchodilator FEV-1/Force Vital Capacity (FVC) 
readings during the rating period of 72 and 82 percent; the 
veteran visits his physician every six months and does not 
require courses of systemic corticosteroids. 

3.  The veteran's hepatitis is healed and nonsymptomatic.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6602 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a compensable rating for hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.114, 
Diagnostic Code 7345 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced its duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claims under the VCAA.  By virtue of information sent to the 
veteran, including the statement of the case, the 
supplemental statements of the case, and VA letters of 
record, the veteran and his representative were notified of 
the evidence necessary to substantiate the claims.  In March 
2001 the Board remanded the case to obtain additional 
evidence, and the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  It 
appears that all such evidence has been obtained and 
associated with the claims folder.  The evidence includes VA 
and private medical reports, and a VA examination report and 
laboratory data pertinent to the issues on appeal.  The 
veteran has not identified any outstanding evidence which 
could be used to support his claims.  The Board also notes 
that the veteran has been informed of his right to have a 
hearing in association with his appeal and that he canceled 
his hearing request in writing.  Accordingly, the Board is of 
the opinion that VA has met its duty to assist the veteran in 
the development of this appeal and there is no need for 
further development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The veteran seeks increased ratings for asthma and hepatitis.  
Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3; see also 38 U.S.C.A. § 5107.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In accordance with 38 C.F.R. §§ 4.1, 
4.2, 4.41 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all the evidence of record pertaining 
to the veteran's medical history.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical history 
and findings pertaining to the disabilities at issue.

Asthma

By rating decision dated in February 1997 the RO granted 
service connection for asthma, rated as noncompensably 
disabling under diagnostic code 6602.  In April 1998, the RO 
received the veteran's informal claim for an increased 
rating.  As previously noted, in September 1998 the RO 
increased the zero percent rating to 10 percent, and in March 
2000 it increased the rating to 30 percent.

In this case, it is acknowledged that the veteran avers that 
an increased rating is warranted because his asthma has 
increased in severity.  It is also acknowledged that the 
veteran maintains that he experiences increased symptoms such 
as shortness of breath, wheezing, and asthma attacks.  
However, in spite of the veteran's subjective complaints, 
pathological findings do not show that the criteria for a 
rating in excess of 30 percent have been met.  

Diagnostic code 6602 provides that a 30 percent rating 
requires bronchial asthma with FEV-1 of 56- to 70-percent 
predicted; FEV-1/FVC of 56 to 70 percent; the use of daily 
inhalational or oral bronchodilator therapy; or the use of 
daily inhalational anti-inflammatory medication.  A 60 
percent rating requires FEV-1 of 40- to 55-percent predicted; 
FEV-1/FVC of 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations; or for receipt 
of intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for greater disability.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

In evaluating pulmonary function, the results of pulmonary 
function testing after optimum therapy reflect the best 
possible functioning of an individual, and are the figures 
used as the standard basis of comparison of pulmonary 
function.  61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996).

The clinical data show that a rating of 30 percent and no 
more is appropriate.  The veteran's July 1998 VA examination 
report shows that he reported increased wheezes and shortness 
of breath one to two weeks lasting four to five minutes.  He 
stated that his symptoms were exacerbated when breathing 
strong-smelling paints, chemicals and performing heavy 
exercise, and that he missed days from work because of the 
disease.  However, clinical evaluation showed that the 
veteran's lungs were clear to auscultation and percussion, 
and pulmonary function tests showed a post-bronchodilator 
FEV-1 reading of 115 percent predicted, and a post-
bronchodilator FEV-1/FVC reading of 72 percent.  The examiner 
noted minimal obstructive airway disease with significant 
improvement with bronchodilator treatment.  

Thereafter, VA and non-VA medical reports merely show 
continued treatment.  An August 1998 examination report from 
K.J., M.D., notes that the veteran has asthma and takes 
Claritin D-24, including an Airmax Inhaler.  VA outpatient 
treatment reports dated from January 1997 to August 1999 
contain an abbreviated medical record dated in September 1999 
noting a history of asthma and that the veteran uses an 
Albuterol inhaler, although he had not been wheezing 
recently.  Copies of the veteran's prescriptions show that he 
takes Albuterol, Ipratropium Bromide, and Flunisolide daily.  
The reports do not show that the veteran's underlying disease 
increased in severity so as to warrant a rating in excess of 
30 percent.

The veteran underwent a VA examination in August 2001.  While 
the veteran's subjective complaints indicated increased 
impairment, the objective evidence remained the same.  The 
veteran reportedly complained of increased shortness of 
breath and wheezing with activity and when walking after 300 
yards.  He denied dyspnea when walking up a flight of stairs.  
The veteran also reported having asthma attacks once a month 
with exertion and stress, and asthma attacks when awakening 
at night, which occurred once a week.  The examiner reported 
that the veteran used Albuterol and Atrovent inhalers, 2 
puffs of each four times a day, and he used a steroid inhaler 
twice a day.  The veteran denied a history of hospitalization 
because of pulmonary problems and denied using any required 
oral or parenteral corticosteroids.  On physical examination, 
clinical findings were normal.  Pulmonary function tests 
showed a post-bronchodilator FEV-1 reading of 127 percent 
predicted, and a post-bronchodilator FEV-1/FVC reading of 82 
percent.  The diagnosis was asthma and the examiner 
reiterated the veteran's pulmonary function test results.  He 
also noted that the veteran saw his health care provider 
every six months for routine care and did not require 
systemic corticosteroids.   

VA outpatient treatment reports dated from May 1998 to July 
2002 show continued treatment with Albuterol, Flunisolide, 
and Ipratropium Bromide inhalers.

Given that the objective evidence fails to substantiate the 
veteran's allegations of increased impairment, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The veteran's asthma, which is productive 
of post-bronchodilator FEV-1 readings during the rating 
period of 115 and 127 percent predicted, and post-
bronchodilator FEV-1/FVC readings during the rating period of 
72 and 82 percent, with visits to a physician every six 
months and without receipt of courses of systemic 
corticosteroids, more nearly approximates the criteria for a 
30 percent rating and no more.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  However, the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances indicating that the Rating Schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  The veteran's asthma 
has not been productive of frequent periods of 
hospitalization, nor does it cause marked interference with 
employment.  In August 2001, the veteran denied a history of 
hospitalization due to the asthma, and while there is no 
evidence of record substantiating the veteran's assertion 
that he has missed time from work due to asthma, the current 
rating contemplates impairment of occupational functioning.  
The claim is denied.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic 
Code 6602.

Hepatitis

By rating decision dated in February 1997 the RO granted 
service connection for hepatitis, rated as noncompensably 
disabling under diagnostic code 7345.  In April 1998, the RO 
received the veteran's claim seeking an increased rating.  

In this case, review of the record shows that the veteran's 
hepatitis is healed and asymptomatic.  Thus, the criteria for 
a compensable evaluation have not been met.  It is 
acknowledged that at VA examination in July 1998 the veteran 
reported that he lost his appetite one to two times per week 
and had to force himself to eat.  However, on physical 
examination, even though the examiner noted that the 
veteran's first attack of hepatitis was in 1977, when the 
veteran reportedly had weighed 100 pounds at his least, a 
service medical examination report reflects the veteran's 
weight was 140 pounds at that time.  The veteran's current 
weight on VA examination was 140 pounds.  His liver was 14-
centimeters.  The diagnosis was hepatitis.  It was also 
reported that the veteran stated that he previously had 
problems with alcohol and some liver problems at that time.  

An August 1998 examination report from K.J., M.D., merely 
notes that the veteran has a history of Hepatitis A and C 
with residual liver problems as a result.  No clinical 
findings demonstrative of liver problems were recorded.  VA 
outpatient treatment reports dated from January 1997 to 
August 1999 do not reference the disorder. 

At VA examination in August 2001 the veteran denied having 
any episodes of jaundice and reported that two or three times 
a year he would lose his appetite and that he might lose ten 
pounds.  The veteran reported that he felt tired and somewhat 
nauseated, although his symptoms would resolve and, in 
between episodes, he had a good appetite.  The veteran denied 
problems with vomiting, hematemesis, or melena, and he noted 
that he did not take medication for hepatitis.  He described 
epigastric pain, upper abdominal cramping that occasionally 
occurred, and reportedly had four or five loose stools a day.  
He also attributed his upper abdominal discomfort to Percocet 
and other analgesics prescribed for low back pain.  His 
depression was attributed to his inability to work due to 
back pain.  

On physical examination, the examiner noted minimal 
tenderness to palpation in the epigastrium and the right 
upper quadrant.  No hepatosplenomegaly was noted.  The 
examiner also reported that the veteran had no stigmata of 
chronic liver disease, such as palmar erythema, 
teleangiectasis, umbilical hernia, ascites, etc.  The 
diagnosis was history of hepatitis while on active duty and 
subsequent hepatitis in the early 1980's after discharge.  

After examining the veteran, the examiner reported that 
current laboratory testing showed a positive Hepatitis C 
antibody test; the confirmatory Hepatitis C RNA test was 
negative.  The examiner explained that this meant that there 
was no hepatitis C virus in the veteran's blood, and that the 
results indicated that if the veteran had Hepatitis C at some 
point, the infection had cleared.  It was reported the tests 
for Hepatitis A and B were negative.  The examiner also noted 
that all liver tests were normal; thus, there was no evidence 
of liver damage.  He also reported that he did not identify 
any residuals of hepatitis on history, physical examination, 
or by laboratory testing.  Finally, the examiner reported 
while the veteran had episodic abdominal discomfort and loss 
of appetite, those symptoms were more likely related to his 
back problems and its treatment.  It was clinically opined 
that since the hepatitis and liver studies show no active 
disease, the veteran's occasional episodes of loss of 
appetite cannot be related to any liver disease.  

VA outpatient treatment reports dated from May 1998 to July 
2002 merely note hepatitis by history.  Otherwise, the 
reports show no abnormal pathology attributable to hepatitis.

As shown above, objective evidence of infectious hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance is not present, and the veteran is not competent 
to render a medical opinion as to the etiology of 
gastrointestinal pain, loss of weight, and loss of appetite.  
The veteran's hepatitis is healed and asymptomatic.  When the 
requirements for a compensable evaluation are not met a zero 
percent evaluation shall be assigned.  38 C.F.R. §§ 4.7, 
4.31, 4.114, Diagnostic Code 7345. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, the record before the Board does not 
contain evidence of "exceptional or unusual" circumstances 
indicating that the Rating Schedule may be inadequate to 
compensate for the average impairment of earning capacity due 
to the disability.  There is no evidence of record suggesting 
that the veteran's hepatitis is productive of frequent 
periods of hospitalization or marked interference with 
employment.  The claim is denied.  38 C.F.R. §§ 4.3, 4.7, 
4.31, 4.114, Diagnostic Code 7345.



ORDER

An increased rating in excess of 30 percent for asthma is 
denied.

An increased (compensable) rating for hepatitis is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

